Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, prior art Li teaches a method of manufacturing a display apparatus, the method comprising: forming a display element layer (par 70 teaches a TFT array, the array having pixels separated into subpixels) above a lower substrate (11), wherein the display element layer comprises first to third display elements (par. 63 and 70 teach that the backplate has red, green and blue sub pixels); forming an encapsulation layer on the display element layer (par. 70 teaches forming a plurality of layers which functionally encapsulate the device structures below); forming first partition walls (fig. 4 and 5: 121) on the encapsulation layer to define first to third color regions (par. 63 and 70 teaches three sub pixel regions in the structure seen in fig. 5), wherein the first to third color regions overlap the first to third display elements (par. 63 and 70 teach that the structure seen in fig. 5 overlap the concomitant emitting subpixel), respectively, in a view in a direction perpendicular to the lower substrate; forming second partition walls (fig. 4 and 5: 131) on the first partition walls; forming a quantum dot layer (fig. 4 and 5: 141-143; par. 66, 70 and 72), which comprises forming a second color quantum dot layer in the second color region and forming a third color quantum dot layer in the third color region (par. 66, 70 and 72 teaches having QD layers being able to emit the colors red, green and blue).  Li doesn’t teach removing the second partition walls; however, prior art Kamura (20160372528)  teaches the removal of at least a top portion of a second bank layer, the bank reduction process would allow for a shortening of the path the emitted light, from the sub pixels below, need travel to exit the device, thus increasing light efficiency of the device.  However, using the teachings of Kamura in Li would destroy the invention of Li, since Li is desires to keep upper bank portions (fig. 6: 131) and in fat wishes to add to the upper banks, in the form of portion 132 and 133.
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894